4. EU-Canada trade relations (
Mr President, Amendment 9 speaks about protection of EU policies concerning overseas countries and territories, yet specifically speaks about Saint Pierre and Miquelon. My oral amendment, and my Group, aims to speak for and protect fairly and equally all overseas territories and countries, and not to speak specifically about Saint Pierre and Miquelon. So it reads:
'Calls on the Commission, with a view to ensuring the consistency of EU policies, in particular, those concerning overseas countries and territories (OCTs), to make sure that the interests of OCTs in relation to their strategic products are protected in the future agreement between the EU and Canada'.